Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4  and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10369411. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application includes the limitations of the prior patent except for the language is directed towards an “object” rather than a “ball”.
Claim Objections
Claim 17 is objected to because of the following informalities:  applicant claims “based on a condition of the object before completion of a flight of ball, it is believed by examiner that this is attempting to reference “the object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-11, 13-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCreary (US 20050233815)
In claims 1, 9, and 17 McCreary discloses
Determining that the object is in free flight, using a sensor module coupled to the object (paragraph 44 “a measurement of an acceleration value is used to mark the start of a shot trajectory and a zero velocity value is used to mark the end of a shot trajectory.” This shows that the invention is able to tell when the ball has been hit and the free flight begins.  Paragraph 52 discloses that “a number of times the ball has bounced can be determined”, thus the invention can determine when the ball first hits the ground, and is no longer in a free flight, as well as when it bounces and continues to be in free flight.  The end trajectory is shown in figure 1A which shows that the height is known, and when the ball is above the ground it is in “free flight”)
Determining a condition of the object during free flight using the sensor module wherein the condition of the object during free flight is data from the initiation of flight of the object or at a point in time thereafter during free flight (paragraph 45, velocity and acceleration are determined and broken down into component directions, these would be conditions.  As described in paragraph 45 “the balls height above the ground is preferably determined”, this would mean that the ball is in free flight.) 
Determining a trajectory model for free flight of the object based on the condition of the object during free flight (figure 7A shows the trajectory model of the flight, paragraph 43-44 states that a shot trajectory is created and determined based on the conditions described in paragraph 45 as well as the rest of the described invention)
Determining the distance traveled by the object based on the trajectory model (paragraph 51 discloses that the initial in air distance is calculated,  bounce distance is determined in paragraph 53, and then roll distance in paragraph 54, this determines the shot distance as per paragraph 58)
With respect to claim 9, McCreary further discloses a transceiver configured to transmit the condition of the object during free flight determined by the sensor to the monitoring system (paragraph 23, the ball transmits data to the server/processor), a sensor (paragraph 23), and a monitoring system (paragraph 23, standalone display or portable headset, server/processor.)
With respect to claim 17, McCreary discloses an ending point of the trajectory model is determined based on the condition of the object during free flight (paragraph 44 “a measurement of an acceleration value is used to mark the start of a shot trajectory and a zero velocity value is used to mark the end of a shot trajectory.”  The end point is based on the condition of the object during free flight, as the free flight data points are determined to not be the end point, as there is a velocity value), such that the trajectory model is determined based on a condition of the object before completion of a flight of ball (paragraph 45, velocity and acceleration are determined and broken down into component directions, these would be conditions.  The trajectory model is determined based on the condition of the object both before completion of a flight of the ball as well as after, as described in paragraph 43-44 and figure 7A 
In claims 2 and 10, McCreary discloses 
determining a speed of the object during free flight (paragraph 45 as described above)
determining a launch angle of the object (paragraph 49)
determining a plane of rotation of the object and determining a rate of rotation of the object (paragraphs 59-62, the spin rate is determined, for the horizontal and vertical components of spin, this would teach the plane of rotation as well as the rate of rotation of the object)
wherein the condition of the object during fee flight comprises the speed, launch angle, plane of rotation and rate of rotation (paragraphs 43-52, all of these steps are used to determine the trajectory model)
In claims 3 and 11 McCreary discloses the object is a ball (figure 1)
	In claims 5 and 13, McCreary discloses providing an output based on the distance traveled by the object (paragraph 29, figure 3A, “the display is preferably used to display a shot trajectory, shot data”, shot data includes the distance traveled)
	In claims 6 and 14, McCreary discloses the output is a display of the distance traveled by the object in conjunction with a characteristic of an individual (paragraph 29, the course being played is a characteristic of an individual)
	In claims 7 and 15, McCreary discloses a display of the distance traveled by the object in conjunction with an activity metric (paragraph 29 the course being played is an activity metric, as it shows the activity being performed)
	In claims 8 and 16, McCreary discloses providing the output comprises transmitting data representative of the distance traveled by the object to a display device (paragraph 29, this information is transmitted as per paragraph 24)
	In claim 19, McCreary discloses the distance traveled by the object comprises interrupted free flight. (paragraph 51, a “bounce” would be an interrupted free flight)
	In claim 20, McCreary discloses recording a characteristic of an individual associated with free flight of the object and storing the characteristic in association with data representing the distance traveled by the object (paragraph 28, overall distance is recorded as well as a variety of other characteristics such as spin rate, number of bounces, bounce height, roll distance, shot end position, etc.)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCreary in view of Shibatu (US 20100073812).
	In claim 18, McCreary discloses the claimed invention except sensing acceleration data using the sensor module wherein the condition during the object during free flight comprises the acceleration data and wherein the ending point of the trajectory model corresponds to the acceleration data indicating a resultant acceleration returning to 1G, however Shibuta discloses sensing acceleration data using the sensor module wherein the condition during the object during free flight comprises the acceleration data and wherein the ending point of the trajectory model corresponds to the acceleration data indicating a resultant acceleration returning to 1G (paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McCreary with Shibatu in order to allow for easier detection of the end of motion.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCreary in view of Nipper (US 20090036237)
In claim 20 McCreary fails to disclose recording a characteristic of an individual person associated with free flight of the object and storing the characteristic in association with data representing the distance traveled by the object, however Nipper discloses recording a characteristic of an individual person associated with free flight of the object and storing the characteristic in association with data representing the distance traveled by the object (figure 1 shows “Tom” and “Jeff” and it has their ”longest drive” as well as “driving avg”.  Paragraph 38 discloses comparing and discriminating between a first and second golfers performance, paragraph 23 discloses determining distance of a shot as shown in figure 11)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McCreary with Nipper in order to allow for the data of McCreary to be associated with particular users in order to allow for various users to keep track of their own data to improve their golf game.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that McCreary does not determine a trajectory model, as McCreary assumes the ball trajectory will follow one of several basic shapes, as previously argued.  As previously responded by examiner, McCreary determines the position and velocity at each point along a path which would be a determination of a trajectory.  McCreary’s use of assumptions to fit the line would still mean that a trajectory is determined, and it is based on the condition of the object during free flight.  Figure 7A shows a trajectory model which shows the height in meters of the ball at various locations along the trajectory.  Figure 9 and paragraph 59 show how different spin rates would affect the trajectory of the ball with the same initial velocities and launch angles, just as further examples of conditions which are determined when calculating the trajectory model.  Applicant’s further response here argues that the model is not determined.  The definition of model is “a three dimensional representation of a thing or of a proposed structure”, which McCreary teaches.  Applicant argues that “McCreary fails to utilize any data to determine a trajectory model”.  This is not understood.  The position and velocity at each point is data, as defined by “facts and statistics collected together for reference or analysis”.  Applicant argues that “McCreary clearly states that its trajectory assumptions simply follows one of the assumed several basic shapes, however the selection of shapes is based on the trajectory data.  As paragraph specifically states “for example it can match to a ballistic parabola, it can more closely match a pear shaped quartic, or it can match a hybrid of these two.  […] as the in-flight profile data is collected, standard commercial curve fitting processes can be applied to determine an equation for the balls profile”.
Applicant argues “figure 78 graphing height (z) over time is also deficient.  As previously discussed, this graph is not determined based on a condition of the object during free flight”.  The condition is the height (z).  The graph is determined based on the height (z) of the ball over time.  A “condition” is defined as “the state of something”, such as the height.
Applicant argues that the zero velocity value is not when the object is in free flight, however the previous points are within free flight, as previously argued by Examiner.  Applicant again argues that these points are not used to determine a trajectory model, which has been addressed above.  Again, as applicant previously described “In order for the prior art of McCreary to not teach this limitation, it would be required that NO information about ANY condition of the object during free fight has ANY impact on the trajectory whatsoever.  Applicant appears to be improperly reading portions of the instant application’s specification into the claims to rely upon features which are not claimed”  Applicant’s entire response to this is to again point to the word model.  It is no understood what is believed to be required of the broadest reasonable interpretation of a “model” which is not taught by McCreary, but if applicant believes that a model has specific limitations which are not taught by the trajectory model of McCreary, examiner strongly encourages these differentiations be positively recited in the claims.
Applicant argues that the distance traveled is determined from the straight line XY coordinates rather than from the model, as stated previously, the instant application and the prior art appear to perform identical calculations to determine distance as described in the instant application paragraph 276.
Applicant argues that “a sensor module comprising a sensor has not been discussed relative to McCreary as required for anticipation”.  Again, it is not known if applicant believes that a sensor (and processor) is not within McCreary or is simply arguing for the sake of arguing, but to help applicant understand that the prior art of McCreary, a rejection of the exact terminology of “sensor” and “monitoring system” in reference to claim 9 has been added to the rejection for purposes of compact prosecution. 
Applicant argues again that examiner hasn’t referenced claim 17.  Examiner has put the portions of claim 17 that applicant believed was lacking into the rejection and has specifically responded to each limitation for purposes of compact prosecution.
Applicant further argues in claim 17 similarly to above that the prior art fails to teach a model based on data, it is believed by examiner that this has already been responded to as set forth above.
Applicant’s amendments overcome the 102 rejection of claim 20, however a new rejection is made in view of Nipper as set forth above.
Applicant argues that applicant “will consider filing a terminal disclaimer when the claims are otherwise allowed”.  It is noted by examiner that although the current claim set is not allowable, claims 4 and 12 do not have an art rejection upon them, and are only rejected on non-statutory double patenting grounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715